In consolidated actions seeking an accounting and refund of an alleged overpayment under a legal retainer agreement (hereinafter action No. 1) and to recover legal fees for services rendered pursuant to that agreement (action No. 2), Ralph T. Romano, the defendant in action No. 1 and the plaintiff in action No. 2, appeals from an order of the Supreme Court, Suffolk County (Orgera, J.), dated June 8, 1987, which granted a motion by John Konoski, the plaintiff in action No. 1 and the defendant in action No. 2, to consolidate the two actions, fixed venue in Suffolk County, and denied his cross motion to dismiss action No. 1 on the ground of forum non conveniens or alternatively to fix venue in Rockland County.
Ordered that the order is affirmed, with costs.
In light of the common questions of law and fact in these actions, both of which arise out of a retainer agreement, the court properly consolidated them (CPLR 602 [a]). Further, under the circumstances, the court did not abuse its discretion in fixing venue of the consolidated action in Suffolk County, which was the county in which the first action was commenced (CPLR 602; Maldonado v Whiting, 109 AD2d 871). The defendant’s contention that the first action should have been dismissed on the ground of forum non conveniens is without merit (CPLR 327). Mollen, P. J., Brown, Kunzeman, Weinstein and Kooper, JJ., concur.